Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance

Claims 1-20 are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

As per claim 1, A method, comprising: maintaining, by a computing system, information specifying a set of known document types; receiving, by the computing system, an image that includes one or more objects; analyzing, by the computing system using a first neural network, the image to identify at least one document object and location information specifying a location of the document object within the image; and determining, by the computing system using a second, different neural network, whether the document object within the image corresponds to a particular one of the document types specified in the set of known document types, wherein the determining is performed based on the location information of the document object.



As per claim 11,  A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: maintaining information specifying a set of known document types; receiving an image that includes one or more objects; analyzing, using a single-pass neural network, the image to identify at least one document object and bounding box information for the document object; and determining, using a residual neural network, whether the document object within the image corresponds to a particular one of the document types specified in the set of known document types, wherein the determining is performed based on the bounding box information for the identified document object.
Regarding Claim 1: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 01/28/2022  regarding Du et al. (USPUB 20190286932) in view of Irshad et ai. (USPUB 20190362186)not teaching the following limitations for claim 1  " determining, by the computing system using a second, different neural network, whether the document object within the image corresponds to a particular one of the document types specified in the set of known document types, wherein the determining is performed based on the location information of the document object.” Therefore, Examiner withdraws the 35 USC 103 rejection for claim 1 and its dependent claims. 
Regarding Claim 11: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 01/28/2022  regarding Du et al. (USPUB 20190286932) in view of Irshad et ai. (USPUB 20190362186)not teaching the following limitations for claim 11  " determining, using a residual neural network, whether the document object within the image corresponds to a particular one of the document types specified in the set of known document types, wherein the determining is performed based on the bounding box information for the identified document object.” Therefore, Examiner withdraws the 35 USC 103 rejection for claim 11 and its dependent claims. 

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637